Title: Friday June the 22d 1781.
From: Adams, John Quincy
To: 


       This morning I went to Mr. De la Lande and Fynje’s; din’d at home. Mr. Guild din’d Here. After dinner I went to Madam Cha­banel’s with the coach; she went to take a ride; we went through a village call’d Diemen, and went to Mr. Hartsinck’s country seat. We stay’d there a little while and then return’d in to town to Madam Chabanel’s, Mr. Brailsford came there soon after; and brother Charles and I went with him to the coffy House where we found Mr. Greaves and Mr. Brush, from thence we went to Mr. Brailsford’s lodgings, and return’d home at about 10 o’clock.
        From Guthrie’s Grammar (continued from yesterday) Chap 4th §. 15th.
      